Citation Nr: 0005556	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to June 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the RO.

This case was previously before the Board in January 1999, 
when it was remanded to the RO for further development.  The 
case was returned to the Board in February 2000.


FINDING OF FACT

The veteran's defective hearing is not attributable to his 
period of active military service.


CONCLUSION OF LAW

The veteran does not have defective hearing that is the 
result of disease or injury incurred in or aggravated by 
active military service; sensorineural hearing loss may not 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 3.655 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection should be 
granted for defective hearing.  He maintains that his current 
difficulties can be traced to noise exposure in service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be (1) 
competent (medical) evidence of a current disability, (2) 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and (3) 
competent (medical) evidence of a nexus, or link, between the 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In the present case, the Board finds that the claim of 
service connection for defective hearing is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The record contains a VA 
audiometric examination report, dated in December 1996, which 
shows that the veteran has a current, bilateral hearing 
disability as defined by VA regulation.  See 38 C.F.R. 
§ 3.385 (1999).  He claims that he was exposed to excessive 
noise in the military, and has submitted a letter from a 
private physician, Nicholas H. Tuttle, M.D., dated in January 
1998, which reflects Dr. Tuttle's opinion that the veteran's 
"hearing loss is sensorineural and secondary to loud noises 
which he was exposed to in the Navy."  Under the 
circumstances, therefore, the Board finds that the 
requirements for a well-grounded claim have been satisfied.

Because the claim is well grounded, the Board remanded the 
claim to the RO for further development in January 1999.  In 
its remand, the Board noted that when the veteran was 
examined for VA purposes in December 1996, no opinion was 
offered as to the etiology of any hearing impairment.  The 
Board also noted that, although Dr. Tuttle linked the 
veteran's current hearing impairment to military service, it 
did not appear that Dr. Tuttle had conducted a review of the 
available records prior to rendering his opinion on the 
matter.  Lacking an etiological opinion based upon a thorough 
review of the available evidence, the Board remanded the 
matter for a new examination.  38 C.F.R. §§ 3.327, 19.9 
(1999).

Unfortunately, the record shows that the veteran did not 
appear for the examination as scheduled.  Nor has he 
responded to the RO's notification, contained in a September 
1999 supplemental statement of the case, that he should 
advise VA "if you are now willing to report for a VA exam."  
Consequently, because the appeal of this issue arises from 
the denial of an original claim of service connection, the 
Board must now proceed to an adjudication of the claim based 
upon the available evidence of record.  See 38 C.F.R. 
§ 3.655(b) (1999) ("When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.").

Based upon a review of the evidence currently available, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for defective hearing.  
Although the letter from Dr. Tuttle indicates that the 
veteran's hearing disability can be linked to the veteran's 
period of active military service, it does not appear that 
Dr. Tuttle's opinion was based on a thorough review of the 
available evidence.  Dr. Tuttle did not account for what was 
repeatedly described as hearing of 15/15 on several in-
service examinations, or the lack of any complaint of hearing 
loss during service or for many years thereafter.  The Board 
is persuaded by the absence of hearing loss during service 
and the absence of any medical confirmation of such a problem 
until more than 25 years after the veteran's separation from 
service.  In short, the Board gives very little weight to Dr. 
Tuttle's opinion because he gave no consideration to the 
record.  Records prepared contemporaneous with the veteran's 
military service and the absence of any problem with hearing 
until many years after military service are more persuasive.  
Consequently, the Board finds that Dr. Tuttle's opinion does 
not provide an adequate basis for a grant of service 
connection.  Inasmuch as Dr. Tuttle's opinion is inadequate, 
and no other evidence suggests a link between currently shown 
hearing impairment and military service, the claim must be 
denied.  The provisions of 38 C.F.R. §§ 3.307, 3.309, which 
provide that service incurrence or aggravation may be 
presumed when organic diseases of the nervous system are 
manifested to a compensable degree within a year of military 
service, do not aid the veteran in this case because the 
evidence does not show sensorineural hearing loss until many 
years after the veteran's separation from service.  


ORDER

Service connection for defective hearing is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

